Exhibit 10.1
EMPLOYMENT AGREEMENT
THIS AGREEMENT is made on the 9th day of February, 2010 by and between Zachary
Parker (the “Employee”) and TEAMSTAFF, INC., a New Jersey corporation (the
“Company”).
W I T N E S S E T H:
WHEREAS, the Company and its subsidiaries are engaged in the business of
providing business outsourcing services; and
WHEREAS, the Company desires to employ the Employee and secure for the Company
the experience, ability and services of the Employee; and
WHEREAS, the Employee desires to accept employment with the Company, pursuant to
the terms and conditions herein set forth, superseding all prior oral and
written agreements, term sheets and letters between the Company, its
subsidiaries and/or predecessors and Employee;
NOW, THEREFORE, it is mutually agreed by and between the parties hereto as
follows:
ARTICLE I
DEFINITIONS
1.1 Accrued Compensation. Accrued Compensation shall mean an amount which shall
include all amounts earned or accrued through the “Termination Date” (as defined
below) but not paid as of the Termination Date, including (i) Base Salary,
(ii) reimbursement for business expenses incurred by the Employee on behalf of
the Company, pursuant to the Company’s expense reimbursement policy in effect at
such time, (iii) vacation pay, and (iv) unpaid bonuses and incentive
compensation earned and awarded prior to the Termination Date.

 

 



--------------------------------------------------------------------------------



 



1.2 Cause. Cause shall mean: (i) willful disobedience by the Employee of a
material and lawful instruction of the Board of Directors of the Company;
(ii) formal charge, indictment or conviction of the Employee of any misdemeanor
involving fraud or embezzlement or similar crime, or any felony; (iii) conduct
amounting to fraud, dishonesty, gross negligence, willful misconduct or
recurring insubordination; or (iv) excessive absences from work, other than for
illness or Disability; provided that the Company shall not have the right to
terminate the employment of Employee pursuant to the foregoing clauses (i),
(iii), and (iv) above unless written notice specifying such breach shall have
been given to the Employee and, in the case of breach which is capable of being
cured, the Employee shall have failed to cure such breach within thirty
(30) days after his receipt of such notice.
1.3 Change in Control. “Change in Control” shall mean any of the following
events:
a. (i) An acquisition (other than directly from the Company) of any voting
securities of the Company (the “Voting Securities”) by any “Person” (as the term
person is used for purposes of Section 13(d) or 14(d) of the Securities Exchange
Act of 1934, as amended (the “1934 Act”)) immediately after which such Person
has “Beneficial Ownership” (within the meaning of Rule 13d-3 promulgated under
the 1934 Act) of twenty percent (20%) or more of the combined voting power of
the Company’s then outstanding Voting Securities (27% if such Person is
Wynnnefield Capital Inc. and its affiliates); provided, however, that in
determining whether a Change in Control has occurred, Voting Securities which
are acquired in a “Non-Control Acquisition” (as defined below) shall not
constitute an acquisition which would cause a Change in Control. A “Non-Control
Acquisition” shall mean an acquisition by (1) an employee benefit plan (or a
trust forming a part thereof) maintained by (x) the Company or (y) any
corporation or other Person of which a majority of its voting power or its
equity securities or equity interest is owned directly or indirectly by the
Company (a “Subsidiary”), or (2) the Company or any Subsidiary.

 

2



--------------------------------------------------------------------------------



 



(ii) Notwithstanding the foregoing, a Change in Control shall not be deemed to
occur solely because a Person (the “Subject Person”) gained Beneficial Ownership
of more than the permitted amount of the outstanding Voting Securities as a
result of the acquisition of Voting Securities by the Company which, by reducing
the number of Voting Securities outstanding, increases the proportional number
of shares Beneficially Owned by the Subject Person, provided that if a Change in
Control would occur (but for the operation of this sentence) as a result of the
acquisition of Voting Securities by the Company, and after such share
acquisition by the Company, the Subject Person becomes the Beneficial Owner of
any additional Voting Securities which increases the percentage of the then
outstanding Voting Securities Beneficially Owned by the Subject Person, then a
Change in Control shall occur.
b. The individuals who, as of the date this Agreement is approved by the Board,
are members of the Board (the “Incumbent Board”), cease for any reason to
constitute at least two-thirds of the Board; provided, however, that if the
election, or nomination for election by the Company’s stockholders, of any new
director was approved by a vote of at least two-thirds of the Incumbent Board,
such new director shall, for purposes of this Agreement, be considered and
defined as a member of the Incumbent Board; and provided, further, that no
individual shall be considered a member of the Incumbent Board if such
individual initially assumed office as a result of either an actual “Election
Contest” (as described in Rule 14a-11 promulgated under the 1934 Act) or other
solicitation of proxies or consents by or on behalf of a Person other than the
Board (a “Proxy Contest”); or

 

3



--------------------------------------------------------------------------------



 



c. Approval by stockholders of the Company of:
(i) A merger, consolidation or reorganization involving the Company, unless:
(1) the stockholders of the Company, immediately before such merger,
consolidation or reorganization, own, directly or indirectly immediately
following such merger, consolidation or reorganization, at least sixty percent
(60%) of the combined voting power of the outstanding voting securities of the
corporation resulting from such merger or consolidation or reorganization (the
“Surviving Corporation”) in substantially the same proportion as their ownership
of the Voting Securities immediately before such merger, consolidation or
reorganization, (2) the individuals who were members of the Incumbent Board
immediately prior to the execution of the agreement providing for such merger,
consolidation or reorganization constitute at least two-thirds of the members of
the board of directors of the Surviving Corporation, and (3) no Person (other
than the Company, any Subsidiary, any employee benefit plan (or any trust
forming a part thereof) maintained by the Company, the Surviving Corporation or
any Subsidiary) becomes Beneficial Owner of twenty percent (20%) or more of the
combined voting power of the Surviving Corporation’s then outstanding voting
securities as a result of such merger (27% if such Person is Wynnnefield Capital
Inc. and its affiliates), consolidation or reorganization, a transaction
described in clauses (1) through (3) shall herein be referred to as a
“Non-Control Transaction”; or
(ii) An agreement for the sale or other disposition of all or substantially all
of the assets of the Company, to any Person, other than a transfer to a
Subsidiary, in one transaction or a series of related transactions;
(iii) The stockholders of the Company approve any plan or proposal for the
liquidation or dissolution of the Company.

 

4



--------------------------------------------------------------------------------



 



d. Notwithstanding anything contained in this Agreement to the contrary, if the
Employee’s employment is terminated prior to a Change in Control and the
Employee reasonably demonstrates that such termination (i) was at the request of
a third party who has indicated an intention or taken steps reasonably
calculated to effect a Change in Control (a “Third Party”) or (ii) otherwise
occurred in connection with, or in anticipation of, a Change in Control, then
for all purposes of this Agreement, the date of a Change in Control with respect
to the Employee shall mean the date immediately prior to the date of such
termination of the Employee’s employment.
1.4 Continuation Benefits. Continuation Benefits shall be the continuation of
the Benefits, as defined in Section 5.1, for the period commencing on the
Termination Date and terminating 12 months thereafter, or such other period as
specifically stated by this agreement (the “Continuation Period”) at the
Company’s expense on behalf of the Employee and his dependents; provided,
however, that (i) in no event shall the Continuation Period exceed 18 months
from the Termination Date; and (ii) the level and availability of benefits
provided during the Continuation Period shall at all times be subject to the
post-employment conversion or portability provisions of the benefit plans. The
Company’s obligation hereunder with respect to the foregoing benefits shall also
be limited to the extent that if the Employee obtains any such benefits pursuant
to a subsequent employer’s benefit plans, the Company may reduce the coverage of
any benefits it is required to provide the Employee hereunder as long as the
aggregate coverage and benefits of the combined benefit plans is no less
favorable to the Employee than the coverage and benefits required to be provided
hereunder. This definition of Continuation Benefits shall not be interpreted so
as to limit any benefits to which the Employee, his dependents or beneficiaries
may be entitled under any of the Company’s employee benefit plans, programs or
practices following the Employee’s termination of employment, including, without
limitation, retiree medical and life insurance benefits.

 

5



--------------------------------------------------------------------------------



 



1.5 Disability. Disability shall mean a physical or mental infirmity which
impairs the Employee’s ability to substantially perform his duties with the
Company for a period of sixty (60) consecutive days and the Employee has not
returned to his full time employment prior to the Termination Date as stated in
the “Notice of Termination” (as defined below).
1.6 Good Reason. “Good Reason” shall mean without the written consent of the
Employee: (A) a material breach of any provision of this Agreement by the
Company; (B) failure by the Company to pay when due any compensation to the
Employee; (C) a reduction in the Employee’s Base Salary; (D) failure by the
Company to maintain the Employee in the positions referred to in Section 2.1 of
this Agreement; (E) assignment to the Employee of any duties materially and
adversely inconsistent with the Employee’s positions, authority, duties,
responsibilities, powers, functions, reporting relationship or title or any
other action by the Company that results in a material diminution of such
positions, authority, duties, responsibilities, powers, functions, reporting
relationship or title; or (F) a Change in Control, provided the event on which
the Change of Control is predicated occurs within 90 days of the service of the
Notice of Termination by the Employee, it being understood that Employee shall
have the right to terminate his employment under this Section 1.6 (F) for any
reason or no reason within such 90 day period; and provided further, however,
that the Employee agrees not to terminate his employment for Good Reason
pursuant to clauses (A) through (E) unless (a) the Employee has given the
Company at least 30 days’ prior written notice of his intent to terminate his
employment for Good Reason, which notice shall specify the facts and
circumstances constituting Good Reason; and (b) the Company has not remedied
such facts and circumstances constituting Good Reason to the reasonable and good
faith satisfaction of the Employee within a 30-day period after receipt of such
notice.

 

6



--------------------------------------------------------------------------------



 



1.7 Notice of Termination. Notice of Termination shall mean a written notice
from the Company, or the Employee, of termination of the Employee’s employment
which indicates the provision in this Agreement relied upon, if any and which
sets forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Employee’s employment under the provision so
indicated. A Notice of Termination served by the Company shall specify the
effective date of termination.
1.8 Pro Rata Bonus. “Pro Rata Bonus” shall mean an amount equal to the maximum
bonus Employee had an opportunity to earn pursuant to section 4.2 multiplied by
a fraction, the numerator of which shall be the number of days from the
commencement of the fiscal year to the Termination Date, and the denominator of
which shall be the number of days in the fiscal year in which Employee was
terminated.
1.1 Severance Payment. “Severance Payment” shall mean an amount equal to the sum
of 12 months of Employee’s Base Salary in effect on the Termination Date. The
Severance Payment shall be payable in equal installments on each of the
Company’s regular pay dates for executives during the twelve months commencing
on the first regular executive pay date following the Termination Date. The
Severance Payment is conditioned on the Employee executing a termination
agreement and release in a form reasonably acceptable to the Employee and the
Company.

 

7



--------------------------------------------------------------------------------



 



1.2 Termination Date. Termination Date shall mean (i) in the case of the
Employee’s death, his date of death; (ii) in the case of Good Reason, 30 days
from the date the Notice of Termination is given to the Company, provided the
Company has not remedied such facts and circumstances constituting Good Reason
to the reasonable and good faith satisfaction of the Employee; (iii) in the case
of termination of employment on or after the Expiration Date, the last day of
employment; and (iv) in all other cases, the date specified in the Notice of
Termination; provided, however, if the Employee’s employment is terminated by
the Company for any reason except Cause, the date specified in the Notice of
Termination shall be at least 30 days from the date the Notice of Termination is
given to the Employee, and provided further that in the case of Disability, the
Employee shall not have returned to the full-time performance of his duties
during such period of at least 30 days.
ARTICLE II
EMPLOYMENT
2.1 Subject to and upon the terms and conditions of this Agreement, the Company
hereby agrees to employ the Employee, and the Employee hereby accepts such
employment, as President and Chief Executive Officer of the Company, which
positions he shall assume on February 22, 2010. The Employee’s position includes
acting as an officer and/or director of any of the Company’s subsidiaries as
determined by the Board of Directors. The Company shall nominate Employee, and
use its best efforts to have Employee elected to the Board of Directors of the
Company (the “Board”) commencing on February 22, 2010 and continuing throughout
the term of this Agreement. The Employee agrees to resign from the Board upon
the termination of employment for any reason.

 

8



--------------------------------------------------------------------------------



 



ARTICLE III
DUTIES
3.1 The Employee shall, during the term of his employment with the Company, and
subject to the direction and control of the Company’s Board of Directors,
perform such duties and functions as he may be called upon to perform by the
Company’s Board of Directors during the term of this Agreement, consistent with
his position as President and Chief Executive Officer.
3.2 The Employee shall perform, in conjunction with the Company’s Executive
Management, to the best of his ability the following services and duties for the
Company and its subsidiary corporations (by way of example, and not by way of
limitation):
(i) Those duties attendant to the position of Chief Executive Officer;
(ii) Establish and implement current and long range objectives, plans, and
policies, subject to the approval of the Board of Directors;
(iii) Financial planning including the development of, liaison with, financing
sources and investment bankers;
(iv) Managerial oversight of the Company’s business;
(v) Shareholder relations;
(vi) Compliance with local, state and federal regulations and laws governing
business operations;
(vii) Business expansion of the Company including acquisitions, joint ventures,
and other opportunities; and
(viii) Promotion of the relationships of the Company and its subsidiaries with
their respective employees, customers, suppliers and others in the business
community.

 

9



--------------------------------------------------------------------------------



 



3.3 The Employee agrees to devote full business time and his best efforts in the
performance of his duties for the Company and any subsidiary corporation of the
Company.
3.4 Employee shall undertake regular travel to the Company’s executive and
operational offices, and such other occasional travel within or outside the
United States as is or may be reasonably necessary in the interests of the
Company. All such travel shall be at the sole cost and expense of the Company
and shall include reasonable lodging and food costs incurred by Employee while
traveling.
ARTICLE IV
COMPENSATION
4.1 During the term of this Agreement, Employee shall be compensated initially
at the rate of $288,000 per annum, subject to such increases, if any, as
determined by the Board of Directors, or if the Board so designates, the
Management Resources and Compensation Committee (the “Committee”), in its
discretion, at the commencement of each of the Company’s fiscal years during the
term of this Agreement (the “Base Salary”). The Base Salary shall be paid to the
Employee in accordance with the Company’s regular executive payroll periods.
4.2 Employee may receive a bonus (the “Bonus”) in the sole discretion of the
Committee.
(i) Employee will have an opportunity to earn a cash Bonus of up to 70% of
Employee’s Base Salary for each fiscal year of employment. The Bonus will be
based on performance targets and other key objectives established by the
Committee at the commencement of each fiscal year, and the determination of
whether the performance criteria shall have been attained shall be solely in the
discretion of the Committee.
(ii) Targeted bonus will be reduced or increased by 2% of Base Salary for every
1% of variance between the actual results and the targets.

 

10



--------------------------------------------------------------------------------



 



(iii) No bonus will be awarded if results are less than 90% of target and no
bonus will exceed 90% of salary.
(iv) For the period commencing on the effective date of this Agreement and
September 30, 2010, Employee shall be guaranteed a bonus of $45,000 payable
$25,000 on June 30, 2010 and $20,000 on September 30, 2010, provided Employee
has not voluntarily resigned, or been terminated for cause prior to such dates.
The Committee will establish performance targets for the balance of Fiscal 2010
in consultation with Employee within thirty (30) days of the Commencement Date
to enable Employee to earn additional cash bonus for Fiscal 2010, not to exceed
in the aggregate 70% of the portion of the Base Salary actually paid in Fiscal
2010.
4.3 The Company shall deduct from Employee’s compensation all federal, state,
and local taxes which it may now or hereafter be required to deduct.
4.4 Employee may receive such other additional compensation as may be determined
from time to time by the Board of Directors including bonuses and other long
term compensation plans. Nothing herein shall be deemed or construed to require
the Board to award any bonus or additional compensation.
ARTICLE V
BENEFITS
5.1 During the term hereof, the Company shall provide Employee with the
following benefits (the “Benefits”): (i) group health care and insurance
benefits as generally made available to the Company’s senior management; and
(ii) such other insurance benefits obtained by the Company and made generally
available to the Company’s senior management. The Company shall reimburse
Employee, upon presentation of appropriate vouchers, for all reasonable business
expenses incurred by Employee on behalf of the Company upon presentation of
suitable documentation.

 

11



--------------------------------------------------------------------------------



 



5.2 In the event the Company wishes to obtain Key Man life insurance on the life
of Employee, Employee agrees to cooperate with the Company in completing any
applications necessary to obtain such insurance and promptly submit to such
physical examinations and furnish such information as any proposed insurance
carrier may request.
5.3 Employee shall be entitled to paid vacation at the rate of four (4) weeks
per annum; three (3) weeks for the balance of Fiscal 2010.
ARTICLE VI
NON-DISCLOSURE
6.1 The Employee shall not, at any time during or after the termination of her
employment hereunder, except when acting on behalf of and with the authorization
of the Company, make use of or disclose to any person, corporation, or other
entity, for any purpose whatsoever, any trade secret or other confidential
information concerning the Company’s business, finances, marketing, accounting,
personnel and/or staffing business of the Company and its subsidiaries,
including information relating to any customer of the Company or pool of
temporary or permanent employees, governmental customer or any other nonpublic
business information of the Company and/or its subsidiaries learned as a
consequence of Employee’s employment with the Company (collectively referred to
as the “Proprietary Information”). For the purposes of this Agreement, trade
secrets and confidential information shall mean information disclosed to the
Employee or known by him as a consequence of her employment by the Company,
whether or not pursuant to this Agreement, and not generally known in the
industry. The Employee acknowledges that trade secrets and other items of
confidential information, as they may exist from time to time, are valuable and
unique assets of the Company, and that disclosure of any such information would
cause substantial injury to the Company. Trade secrets and confidential
information shall cease to be trade secrets or confidential information, as
applicable, at such time as such information becomes public other than through
disclosure, directly or indirectly, by Employee in violation of this Agreement.

 

12



--------------------------------------------------------------------------------



 



6.2 If Employee is requested or required (by oral questions, interrogatories,
requests for information or document subpoenas, civil investigative demands, or
similar process) to disclose any Proprietary Information, Employee shall, unless
prohibited by law, promptly notify the Company of such request(s) so that the
Company may seek an appropriate protective order.
ARTICLE VII
RESTRICTIVE COVENANT
7.1 During the term of Employment with the Company, and for a period of one
(1) year following termination of employment for any reason, Employee agrees
that he will not, directly or indirectly, enter into or become associated with
or engage in any other business (whether as a partner, officer, director,
shareholder, employee, consultant, or otherwise), which is involved in the
business of providing (i) temporary and/or permanent staffing of governmental
employees, and (ii) medical and office administration/technical professionals
through Federal Supply Schedule (“FSS”) contracts with both the United States
General Services Administration (“GSA”), United States Department of Veterans
Affairs (“DVA”), United States Department of Defense (“DOD”) or other federal,
state and local entities, or (iii) is otherwise engaged in the same or similar
business as the Company in direct competition with the Company, or which the
Company was in the process of developing, during the tenure of Employee’s
employment by the Company. Notwithstanding the foregoing, the ownership by
Employee of less than five percent of the shares of any publicly held
corporation shall not violate the provisions of this Article VII. In furtherance
of, and in addition to, the foregoing, Employee shall not during the aforesaid
period of non-competition, directly or indirectly, in connection with any
temporary or permanent employee placement, governmental staffing or any other
business of the Company and its subsidiaries, or any business similar to the
business in which the Company was engaged, or in the process of developing
during Employee’s tenure with the Company, solicit any customer of the Company
who was a customer of the Company during the tenure of his employment.

 

13



--------------------------------------------------------------------------------



 



7.2 In addition, Employee will not for a period of one year after the
termination of employment for any reason, either directly or indirectly,
(a) solicit any person who is employed by the Company (or who was employed by
the Company within 90 days of the Termination Date to: (i) terminate his
employment with the Company; (ii) accept employment with anyone other than the
Company, or (iii) in any manner interfere with the business of the Company.
7.3 If any court shall hold that the duration of non-competition or any other
restriction contained in this Article VII is unenforceable, it is our intention
that same shall not thereby be terminated but shall be deemed amended to delete
therefrom such provision or portion adjudicated to be invalid or unenforceable
or, in the alternative, such judicially substituted term may be substituted
therefor.
ARTICLE VIII
TERM
8.1 This Agreement shall be for a term (the “Initial Term”) commencing on the
effective date as set forth above (the “Commencement Date”) and terminating on
September 30, 2013 (the “Expiration Date”), unless sooner terminated upon the
death of the Employee, or as otherwise provided herein.

 

14



--------------------------------------------------------------------------------



 



8.2 Unless this Agreement is earlier terminated pursuant to the terms hereof,
the Company agrees to use its best efforts to notify Employee in writing whether
it intends to negotiate a renewal of this Agreement by notice ninety (90) days
prior to the Expiration Date. In the event (i) the Company shall have failed to
notify the Employee of its intention to renew as provided by this Section 8.2,
or (ii) the Company fails to reach agreement with Employee as to the terms of a
new employment agreement after providing such notice, in addition to any other
payments due hereunder, upon termination of the Employee’s employment on or
after the Expiration Date for any reason except Cause, the Company shall pay
Employee the Severance Payment.
ARTICLE IX
TERMINATION
9.1 The Company may terminate this Agreement by giving a Notice of Termination
to the Employee in accordance with this Agreement:
(i) for Cause;
(ii) without Cause;
(iii) for Disability.
9.2 Employee may terminate this Agreement by giving a Notice of Termination to
the Company in accordance with this Agreement, at any time, with or without good
reason.

 

15



--------------------------------------------------------------------------------



 



9.3 If the Employee’s employment with the Company shall be terminated, the
Company shall pay and/or provide to the Employee the following compensation and
benefits in lieu of any other compensation or benefits arising under this
Agreement or otherwise:
(i) if the Employee was terminated by the Company for Cause, or the Employee
terminates without Good Reason, the Accrued Compensation;
(ii) if the Employee was terminated by the Company for Disability, the
Continuation Benefits; the Accrued Compensation; and the Severance Payment; or
(iii) if termination was due to the Employee’s death, the Accrued Compensation;
the Continuation Benefits; and the Pro Rata Bonus; or
(iv) if the Employee was terminated by the Company without cause, or the
Employee terminates this Agreement for Good Reason, the Accrued Compensation;
the Severance Payment; and the Continuation Benefits.
9.4 The amounts payable under this Section 9, shall be paid as follows:
(i) Accrued Compensation shall be paid within five (5) business days after the
Employee’s Termination Date (or earlier, if required by applicable law).
(ii) If the Continuation Benefits are paid in cash, the payments shall be made
on the first day of each month during the Continuation Period (or earlier, if
required by applicable law).
(iii) The Base Salary through the Expiration Date shall be paid in accordance
with the Company’s regular pay periods (or earlier, if required by applicable
law).

 

16



--------------------------------------------------------------------------------



 



9.5 Notwithstanding the foregoing, in the event Employee is a member of the
Board of Directors on the Termination Date, the payment of any and all
compensation due hereunder, except Accrued Compensation, and Employee’s right to
exercise any Employee Stock Option after the Termination Date, is expressly
conditioned on Employee’s resignation from the Board of Directors within five
(5) business days of notice by the Company requesting such resignation.
9.6 The Employee shall not be required to mitigate the amount of any payment
provided for in this Agreement by seeking other employment or otherwise and no
such payment shall be offset or reduced by the amount of any compensation or
benefits provided to the Employee in any subsequent employment except as
provided in Sections 1.4.
ARTICLE X
TERMINATION OF PRIOR AGREEMENTS
10.1 This Agreement sets forth the entire agreement between the parties and
supersedes all prior agreements, letters and understandings between the parties,
whether oral or written prior to the effective date of this Agreement except for
the terms of employee stock option plans, restricted stock grants and option
certificates.
ARTICLE XI
STOCK OPTIONS
11.1 As an inducement to Employee to enter into this Agreement, the Company
hereby grants to Employee options to purchase 500,000 shares of the Company’s
Common Stock, $.001 par value (the “Options”), subject to the terms and
conditions of the Company’s 2006 Long Term Incentive Plan (the “Plan”), and the
terms and conditions set forth in the Stock Option Agreement which are
incorporated herein by reference. Provided Employee is an employee of the
Company on the vesting date, and unless otherwise provided by this Agreement,
the options shall vest as follows:
(i) 50,000 options on the Commencement Date;
(ii) 150,000 options if the closing price of the Company’s Common Stock equals
or exceeds $3.00 per share for ten consecutive trading days;
(iii) 50,000 options if the closing price of the Company’s Common Stock equals
or exceeds $4.00 per share for ten consecutive trading days;

 

17



--------------------------------------------------------------------------------



 



(iv) 50,000 options if the closing price of the Company’s Common Stock equals or
exceeds $5.00 per share for ten consecutive trading days;
(v) 50,000 options if the closing price of the Company’s Common Stock equals or
exceeds $6.00 per share for ten consecutive trading days;
(vi) 50,000 options if the closing price of the Company’s Common Stock equals or
exceeds $7.00 per share for ten consecutive trading days; and
(vii) 100,000 options if the closing price of the Company’s Common Stock equals
or exceeds $9.00 per share for ten consecutive trading days.
11.2 The Options, to the extent vested, shall be exercisable for a period of ten
years from the date of this Agreement (the “Exercise Period”).
11.3 The Closing Price of a share of Common Stock shall mean (i) if the Common
Stock is traded on a national securities exchange or on the Nasdaq Stock Market
(“Nasdaq”), the per share closing price of the Common Stock shall be the
reported closing price the principal securities exchange on which they are
listed or on Nasdaq, as the case may be, on the date of determination (or if
there is no closing price for such date of determination, then the last
preceding business day on which there was a closing price); or (ii) if the
Common Stock is traded in the over-the-counter market but bid quotations are not
published on Nasdaq, the closing bid price per share for the Common Stock as
furnished by a broker-dealer which regularly furnishes price quotations for the
Common Stock; provided, however, that in the event of a Change in Control, the
closing price shall be the “Change in Control Price” as defined in the Plan.

 

18



--------------------------------------------------------------------------------



 



11.4 The exercise price of the Options shall be equal to Fair Market Value of
the Company’s Common Stock on the date this Agreement is fully executed as
determined under the Plan, and shall contain such other terms and conditions as
set forth in the stock option agreement.
11.5 The Options provided for herein are not transferable by Employee and shall
be exercised only by Employee, or by his legal representative or executor, as
provided in the Plan. Such Options shall terminate as provided in the Plan,
except as otherwise modified by this Agreement or the stock option agreement.
11.6 In the event of a termination of Employee’s employment with the Company
pursuant to Section 9.1(i), options granted and not exercised as of the
Termination Date shall terminate immediately and be null and void. In the event
of a termination of Employee’s employment with the Company due to the Employee’s
death, or Disability, the Employee’s (or his estate’s or legal representative’s)
right to purchase shares of Common Stock of the Company pursuant to any stock
option or stock option plan to the extent vested as of the Termination Date
shall remain exercisable in accordance with the Plan. In the event of a
termination of Employee’s employment with the Company by the Employee other than
for Good Reason, the Employee’s right to purchase shares of Common Stock of the
Company pursuant to any stock option or stock option plan to the extent vested
as of the Termination Date shall remain exercisable for a period of three months
following the Termination Date, but in no event after the expiration of the
exercise period.
11.7 In the event of Employee’s termination by the Company without cause or by
Employee for Good Reason, vested options shall remain exercisable in accordance
with the Plan.
11.8 In the event of a Change of Control, as defined in Section 1.3, vested
options shall remain exercisable in accordance with the Plan.

 

19



--------------------------------------------------------------------------------



 



ARTICLE XII
EXTRAORDINARY TRANSACTIONS
12.1 The Company’s Board of Directors has determined that it is appropriate to
reinforce and encourage the continued attention and dedication of members of the
Company’s management, including the Employee, to their assigned duties without
distraction in potentially disturbing circumstances arising from the possibility
of a change in control of the Company.
12.2 In the event that within ninety days (90) days of a Change of Control as
described in Section 12.2, (i) Employee is terminated, or (ii) Employee’s
status, title, position or responsibilities are materially reduced and Employee
terminates his Employment, the Company shall pay and/or provide to the Employee,
the following compensation and benefits:

  a.  
The Company shall pay the Employee, in lieu of any other payments due hereunder,
(i) the Accrued Compensation; (ii) the Continuation Benefits; and (iii) a lump
sum payment equal to 150% of the Employee’s Base Salary in effect on the
effective date of the Change of Control.

12.3 Notwithstanding the foregoing, if the payment under this Article XII,
either alone or together with other payments which the Employee has the right to
receive from the Company, would constitute an “excess parachute payment” as
defined in Section 280G of the Internal Revenue Code of 1986, as amended (the
“Code”), the aggregate of such credits or payments under this Agreement and
other agreements shall be reduced to the largest amount as will result in no
portion of such aggregate payments being subject to the excise tax imposed by
Section 4999 of the Code. The priority of the reduction of excess parachute
payments shall be in the discretion of the Employee. The Company shall give
notice to the Employee as soon as practicable after its determination that
Change of Control payments and benefits are subject to the excise tax, but no
later than ten (10) days in advance of the due date of such Change of Control
payments and benefits, specifying the proposed date of payment and the Change of
Control benefits and payments subject to the excise tax. Employee shall exercise
his option under this paragraph 12.2 by written notice to the Company within
five (5) days in advance of the due date of the Change of Control payments and
benefits specifying the priority of reduction of the excess parachute payments.

 

20



--------------------------------------------------------------------------------



 



ARTICLE XIII
ARBITRATION AND INDEMNIFICATION
13.1 Any controversy, dispute or claim arising out of or relating to this
Agreement or breach thereof, with the sole exception of any claim, breach, or
violation arising under Articles VI or VII hereof, shall be shall first be
settled through good faith negotiation. If the dispute cannot be settled through
negotiation, the parties agree to attempt in good faith to settle the dispute by
mediation administered by JAMS. If the parties are unsuccessful at resolving the
dispute through mediation, the parties agree to final and binding arbitration
before a single arbitrator in the State of Georgia in accordance with the Rules
of the American Arbitration Association. The arbitrator shall be selected by the
Association and shall be an attorney-at-law experienced in the field of
corporate law. Any judgment upon any arbitration award may be entered in any
court, federal or state, having competent jurisdiction of the parties.
13.2 The Company hereby agrees to indemnify, defend, and hold harmless the
Employee for any and all claims arising from or related to his employment by the
Company at any time asserted, at any place asserted, to the fullest extent
permitted by law, except for claims based on Employee’s fraud, deceit or
willfulness. The Company shall maintain such insurance as is necessary and
reasonable to protect the Employee from any and all claims arising from or in
connection with his employment by the Company during the term of Employee’s
employment with the Company and for a period of six (6) years after the date of
termination of employment for any reason. The provisions of this Section 13.2
are in addition to and not in lieu of any indemnification, defense or other
benefit to which Employee may be entitled by statute, regulation, common law or
otherwise.

 

21



--------------------------------------------------------------------------------



 



ARTICLE XIV
SEVERABILITY
If any provision of this Agreement shall be held invalid and unenforceable, the
remainder of this Agreement shall remain in full force and effect. If any
provision is held invalid or unenforceable with respect to particular
circumstances, it shall remain in full force and effect in all other
circumstances.
ARTICLE XV
NOTICE
For the purposes of this Agreement, notices and all other communications
provided for in the Agreement shall be in writing and shall be deemed to have
been duly given when (a) personally delivered or (b) sent by (i) a nationally
recognized overnight courier service or (ii) certified mail, return receipt
requested, postage prepaid and in each case addressed to the respective
addresses as set forth below or to any such other address as the party to
receive the notice shall advise by due notice given in accordance with this
paragraph. All notices and communications shall be deemed to have been received
on (A) if delivered by personal service, the date of delivery thereof; (B) if
delivered by a nationally recognized overnight courier service, on the first
business day following deposit with such courier service; or (C) on the third
business day after the mailing thereof via certified mail. Notwithstanding the
foregoing, any notice of change of address shall be effective only upon receipt.

 

22



--------------------------------------------------------------------------------



 



The current addresses of the parties are as follows:

     
IF TO THE COMPANY:
  TeamStaff, Inc.
 
  1 Executive Drive
 
  Somerset, NJ 08873
 
   
WITH A COPY TO:
  Victor J. DiGioia
 
  Becker & Poliakoff, LLP
 
  45 Broadway
 
  New York, NY 10006
 
   
IF TO THE EMPLOYEE:
   

ARTICLE XVI
BENEFIT
This Agreement shall inure to, and shall be binding upon, the parties hereto,
the successors and assigns of the Company, and the heirs and personal
representatives of the Employee.
ARTICLE XVII
WAIVER
The waiver by either party of any breach or violation of any provision of this
Agreement shall not operate or be construed as a waiver of any subsequent breach
of construction and validity.

 

23



--------------------------------------------------------------------------------



 



ARTICLE XVIII
GOVERNING LAW
This Agreement has been negotiated and executed in the State of Georgia which
shall govern its construction and validity.
ARTICLE XIX
JURISDICTION
Any or all actions or proceedings which may be brought by the Company or
Employee under this Agreement shall be brought in courts having a situs within
the State of Georgia, and Employee and the Company each hereby consent to the
jurisdiction of any local, state, or federal court located within the State of
Georgia.
ARTICLE XX
ENTIRE AGREEMENT
This Agreement contains the entire agreement between the parties hereto. No
change, addition, or amendment shall be made hereto, except by written agreement
signed by the parties hereto.
IN WITNESS WHEREOF, the parties hereto have executed this Agreement and affixed
their hands and seals the day and year first above written.

            TEAMSTAFF, INC.
      By:   /s/ Frederick G. Wasserman         Frederick G. Wasserman       
Chairman of the Board     
 
  /s/ Zachary Parker
 
 
 
  Zachary Parker  
 
  Employee  

 

24